Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to after-final response filed 12/14/2021 and the phone call placed on 01/11/2021 by Applicant’s representative to request cancellation of Claim 23 to place the application in condition for allowance.  Examiner agreed to enter Claim amendments by way of Examiner’s Amendment.  See the interview summary for further details.
Claims 1-2, 4, 7-12 and 14-23 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Gushue on 01/11/2022.

The application has been amended as follows: 
9. 	(Currently Amended) The endoscope (1) as claimed in claim 1, further comprising which is formed with a metallic alloy coating.

23.  (Canceled). 
	
24.  (New) The endoscope (1) as claimed in claim 1, wherein the first and the second heating elements (11) are formed with a metallic alloy coating.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or otherwise render obvious “An endoscope (1) comprising: 
a shaft (2), a head part (4) at the distal end (3) of the shaft (2), the head part (4) is made of a metallic material and carries a plane glass (5), a flexible printed circuit board (8) including a heating device (7) formed thereon, the flexible printed circuit board (8) including a flexible connection piece (23) extending between a first stiffened limb (9, 24) and a second stiffened limb (10, 25), the first stiffened limb (9) and the second stiffened limb (10) being spaced apart from each other, the heating device (7) arranged flat on the head part (4), and a first heating element (11) of the heating device (7) is formed in the first stiffened limb (9, 24), and a second heating element (11) of the heating device (7) is formed in the second stiffened limb (10, 25), the second heating element (11) being different than the first heating element (11), wherein an electronic drive (16) of the heating device (7) is formed on the printed circuit board (8),” as recited in Claim 1.
The closes prior art is US PG PUB 2011/0092769 to Kokubo and US PG PUB 2015/0238072 to Makmel.  Kokubo discloses the shaft and head part and flexible printed circuit board as claimed but does not disclose the first and second heating 
Claim 1 is allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of the heating device, as set forth in the Office action mailed on 03/05/2019, is hereby withdrawn and claim 20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795